Citation Nr: 1639393	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-41 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for residuals from a stroke, to include right upper and right lower extremity weakness.

4.  Entitlement to service connection for a seizure disorder.

5.  Entitlement to service connection for a chronic headache disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from June 1975 to January 1985, February 1991 to March 1991, April 1992 to April 1995, and January 2002 to March 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In June 2014, the Board remanded the Veteran's claims for further development.  That development completed, the case has been properly returned to the Board for appellate consideration.  

In October 2014, the RO granted service connection for gout.  This represents a complete grant of his appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  This issue is no longer before the Board.

The issue of an audit of benefits paid has been raised by the record in an August 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's current lumbar spine disorder did not have onset during active service, was not caused by his active service, lumbar spine arthritis did not manifest within one year of separation from active service, and the Veteran's current lumbar spine disorder was not caused or aggravated by a service-connected disability.  

2.  The Veteran's currently diagnosed erectile dysfunction neither began during nor was otherwise caused by his active service or due to or aggravated by a service connected disability.

3.  The Veteran has not had residuals form a stroke, a right upper and right lower extremity weakness disorder, a seizure disorder, or a chronic headache disorder during the course of his claim and appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for service connection for residuals from a stroke, to include right upper and right lower extremity weakness, have not been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for seizure disorder have not been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for service connection for a chronic headache disorder have not been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February and June 2008.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  



Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  


      Lumbar Spine Disorder and Erectile Dysfunction

The Veteran's STRs from June 1975 to January 1985 show that in February 1978, he reported having recurrent back pain; however, he had a normal examination of his spine.  He had normal examinations of his spine in September 1979 and January 1985.  In September 1990, the Veteran denied having any recurrent back pain and had a normal examination of his spine.  In September 1991 and January 1995, he continued to deny having any recurrent back pain.  December 1997 lumbar and thoracic spine x-rays were normal.  The Veteran's STRs from January 2002 to March 2003 show that in April 2000, he denied having any recurrent back pain and had a normal examination of his spine.  Later in February 2002, he again denied having any recurrent back pain.  In July 2002, he had a normal examination of his spine.

The Veteran was afforded a VA examination in August 2014.  Regarding his lumbar spine disorder, the Veteran reported that he developed back problems after his active service and believed it was due to doing sit-ups during his service.  Regarding his erectile dysfunction, he reported that he developed erectile dysfunction but was unsure as to the cause.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's lumbar spine back disorder and erectile dysfunction were less likely than not (less than 50 percent) due to his active service.  The examiner noted that the Veteran's STRs did not show any treatment for low back pain or erectile dysfunction.  The examiner opined that the Veteran's lumbar spine back disorder and erectile dysfunction were less likely than not due to or the result of a service-connected disability.  The examiner reported that the lumbar spine condition was due to wear and tear and his erectile dysfunction was due to normal aging.  The examiner opined that the Veteran's lumbar spine back disorder and erectile dysfunction were less likely than not aggravated by a service-connected disability.  The examiner reported that there was no link between the Veteran's service-connected disabilities and his lumbar spine disorder or erectile dysfunction.

The Veteran has not submitted any medical evidence supporting his contention that his lumbar spine back disorder and erectile dysfunction were the result of his active service.  VA obtained a medical opinion in an effort to support the Veteran in establishing his claims.  The August 2014 VA examiner opined that the Veteran's lumbar spine back disorder and erectile dysfunction were less likely than not due to his active service, were less likely than not due to a service-connected disability, and were less likely than not aggravated by a service-connected disability.  The Board affords significant probative value to the August 2014 VA examiner's opinions.

The record does not contain evidence of a diagnosis of an ongoing chronic lumbar spine disability related to his active service.  In addition, his STRs do not document any treatment or diagnosis for a lumbar spine disorder and the Veteran only indicated having recurrent back pain in February 1978; however he later denied having recurrent back pain in September 1990, September 1991, January 1995, April 2000, and February 2002.  As such, the Board does not find that the evidence of record shows continuous back symptomatology.

The Board also notes that the Veteran is not entitled to presumptive service connection for a back disorder.  The record contains does not contain evidence of a diagnosis of arthritis within one year of separation from the service.  

Consideration has been given to the Veteran's assertion that his lumbar spine disorder and erectile dysfunction are due to his active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of musculoskeletal disorders and urology disorders, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Lumbar spine degenerative arthritis and erectile dysfunction are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include objective medical testing, such as x-rays, MRIs, and blood tests, are needed to properly assess and diagnose these disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board acknowledges that Veteran is competent to report perceived symptoms of his lumbar spine disorder and erectile dysfunction, he has not been shown to possess the requisite expertise to render a diagnosis or a competent opinion as to medical causation under the facts surrounding the claimed back and erectile disorders.  His current back disability and erectile dysfunction occurred years after service and are not simple conditions the etiology of which can be determined by observation of one's senses.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The criteria for service connection have not been met for a lumbar spine disorder or erectile dysfunction.  That is, the evidence does not show that a chronic lumbar spine disability or erectile dysfunction were diagnosed in service or within a year of service; the weight of the evidence is against a finding that lumbar spine problems have existed continuously since service; and the weight of the evidence is against a finding that a service-connected disability either caused or aggravated a lumbar spine disorder or erectile dysfunction.

Accordingly, the evidence fails to establish service connection for the Veteran's lumbar spine disorder and erectile dysfunction, and the claims are denied.


Residuals from a Stroke, to include Right Upper and Right Lower Extremity Weakness, Seizure Disorder, and Chronic Headache Disorder

The Veteran asserts that residuals from a stroke, seizure disorder, and a chronic headache disorder were incurred during his active service.

The Veteran's STRs from June 1975 to January 1985 do not show any complaints, symptoms, treatment, or diagnoses for any of the claimed conditions.  In addition, in February 1978, he denied having headaches or epilepsy.  He had a normal physical examination at his January 1985 separation examination.  The Veteran's STRs from February 1991 to March 1991 do not show any complaints, symptoms, treatment, or diagnoses for any of these allegations.  The Veteran's STRs from April 1992 to April 1995 show that in August 1992, he was diagnosed with a tension headache.  In February 1993, October 1994, and January 1995, he reported having headaches.  However, it was not determined during service that he had a chronic headache disorder.  In addition, the STRs do not show any complaints, symptoms, treatment, or diagnoses for residuals of a stroke or seizure disorder.

In December 1997, while not on active duty, the Veteran experienced a stroke secondary to cocaine abuse, which resulted in right upper and right lower extremity weakness.

The Veteran's STRs from January 2002 to March 2003 show that in February 2002, he reported having frequent or severe headaches, but continued to deny having epilepsy or seizures.  In July 2002, he had a normal physical examination.  A Medical Evaluation Board (MEB) found that the Veteran's stroke secondary to cocaine abuse and seizure disorder were not permanently aggravated by service.  In addition, the MEB found that the Veteran's right upper and right lower extremity weakness were due to his stroke secondary to cocaine abuse.  In March 2003, he was release from active duty due to his physical disability.

In February 2005, the Veteran underwent a military examination and reported he was in good health.

The Veteran was afforded a VA examination in August 2014.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's residuals from a stroke, to include right upper and right lower extremity weakness, seizure disorder, and chronic headache disorder were less likely than not incurred in or caused by his active service.  The examiner reported that neither Veteran's medical records nor his subjective history supported a diagnosis of a chronic headache disorder or seizure disorder.  The examiner noted that the Veteran had been treated with seizure medications for nonseizure conditions including chronic daily headaches, which was diagnosed in 2008 and was not a service connected condition.  The examiner also noted that the Veteran was no longer on these medications and has not been on these medications for almost 10 years and the Veteran's chronic daily headache had resolved.  The examiner noted that the Veteran experienced a stroke in 1998 that was related to cocaine abuse and not a service connected condition.  The examiner reported that a 2013 MRI showed no acute infarct and that the Veteran had not had a new stroke.  The examiner reported that the Veteran's right upper and right lower extremity weakness was likely due to decompensation of a previous stroke.

This evidence tends to show that the Veteran has not had any residuals of a stroke, to include extremity weakness or symptoms, or a chronic headaches disorder at any time from contemporaneous to when he filed his claims to the present. In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Here, the record does not show any current medical treatment (either single treatment visits or ongoing treatment) or any complaints of residuals from a stroke, to include right upper and right lower extremity weakness, seizure disorder, and chronic headache disorder.  The Board has weighed the negative evidence in this case, to include the August 2014 examination, against his assertions of current seizure disorder residuals, right extremity problems, and headaches but finds the negative evidence more probative.  Given the amount of treatment records of record it is highly unlikely that there would be such an absence of medical evidence of these conditions if the Veteran did indeed suffer from a disability involving headaches, right extremity problems, or seizure residuals.  Accordingly, the Board finds that the weight of the evidence is against the claims and entitlement to service connection is denied.


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for erectile dysfunction is denied.

Service connection for residuals from a stroke, to include right upper and right lower extremity weakness, is denied.

Service connection for a seizure disorder is denied.

Service connection for a chronic headache disorder is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


